DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a device for driving a compressor”, and the claim also recites “an electric motor” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 recites the limitation: “wherein on a first end side, oriented in the axial direction, of the stator a carrier element is in contact which is developed--.” Firstly, this sentence appears to be grammatically incorrect since the comma between axial direction and of the stator should be placed after the stator. Secondly, it is unclear what exactly the carrier element is in contact with since the claim fails to clearly specify what this carrier element contacts. For the purposes of examination this limitation will be interpreted as follows: “wherein oriented in the axial direction on a first end side of the stator and in contact with the stator, a carrier element is disposed, which is developed.”
Claim 15 discloses a limitation: implementation of at least two first elements and two second elements of the rotation lock system, the elements corresponding to one another are developed distributed nonuniformly over the circumference of the axially oriented annular surface of the carrier element. Firstly, it is unclear if these are the same first and second elements as the first and second elements mentioned in claim 7. Secondly, it is unclear how nonuniform distribution would be possible if there are only two of each of the first and second elements since any distribution of two elements could be viewed as non-uniform or uniform depending on perspective. Also, “the elements” (underlined) lacks antecedent basis. 
Claim 18 discloses: wherein an upper side of the projection oriented toward the insulation element is disposed in contact on an outer side of the wall of the insulation element for the generation of a press seat. It is extremely unclear how exactly a projection can form a press seat since a seat typically accepts a projection when a press-fit is performed. Furthermore, it is unclear what exactly is being press-fit with this press seat. Clarification is requested.  
Claim 19 discloses the limitation: “wherein with the formation of at least two projections, the projections are disposed distributed uniformly over the circumference of the axially oriented annular surface of the carrier element.” It is unclear if the “at least two projections” mentioned here are the same as the “at least one projection” mentioned in claim 16. For the purposes of examination, this will be broadly interpreted as any at least two projections. 
Claim 20 discloses: A method for driving a compressor of an electric motor. It is unclear if the motor is driven or if a compressor of the motor is driven. For purposes of examination it will be assumed that the motor of the compressor is driven. Furthermore, it is unclear if the electric motor mentioned here is the same as the device mentioned later in the claim. 
Claims 2-20 are also rejected by virtue of their dependence on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11, 13, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okamoto et al. (herein Okamoto) (US PG Pub 2018/0351428)Regarding Claim 1:In Figures 1-7, Okamoto discloses a device (motor 1) for driving a compressor (100) of a gaseous fluid (refrigerant, see paragraph 23), comprising an electric motor (1), Regarding Claim 2:In Figures 1-7, Okamoto discloses a device (1), wherein the at least one receiving element (27) is developed with at least one connection passage (3 passages 271) which corresponds to a connector port of the connector housing (271 forms a connector port as seen in Figure 4) for receiving plug connectors (each port 271 receives a plug connector 25 as seen in Figures 4 and 7).Regarding Claim 3:In Figures 1-7, Okamoto discloses a device (1), wherein the insulation element (221) is disposed in contact in a radial direction inside on an outer wall of a stator core (as seen in Figure 2, the insulating element 221 is in contact with the stator core 21 and formed radially inwards of the outer wall of the stator core) and the wall is developed as a Regarding Claim 4:In Figures 1-7, Okamoto discloses a device (1), wherein the carrier element (24, 26, 27) comprises a radially oriented annular surface (41 or alternately the top surface of 27), wherein the radially oriented annular surface and the axially oriented annular surface (42 or alternately the outer annular surface 275 of 27) adjoin one another at outer side edges and are connected with one another (as seen in Figures 4 and 7). Please note that the term “outer side edges” is broad and can indicate any edge that is radially outward from the innermost portions of the motor, i.e., along the longitudinal axis 9. Regarding Claim 5:In Figures 1-7, Okamoto discloses a device (1), wherein the radially oriented annular surface (41) of the carrier element (24, 26, 27) has the form of a circular ring (circular ring 41 clearly seen in Figure 7).Regarding Claim 6:In Figures 1-7, Okamoto discloses a device (1), wherein the axially oriented annular surface (42) of the carrier element (24, 26, 27) has the form of a cylinder (cylindrical 42 seen clearly in Figure 7).Regarding Claim 7:In Figures 1-7, Okamoto discloses a device (1), wherein a rotation lock system (projections 275a and notches 228) for the protection against rotating out of position of the carrier element in a circumferential direction of the stator (as seen in Figure 4, the projections 275a of the carrier element 27 engage with the notches 228 formed in the Regarding Claim 8:In Figures 1-7, Okamoto discloses a device (1), wherein the first element (228) and the second element (275a) are of a form symmetrical to the longitudinal axis (the elements 228 and 275a are symmetrical with respect to the longitudinal axis since they form corresponding shapes that interlock).Regarding Claim 9:In Figures 1-7, Okamoto discloses a device (1), wherein the first element (228) of the rotation lock system is implemented on the insulation element (implemented as a notches 228 on the wall 226 of the insulation element 221 as seen in Figure 4) and the second element (275a) of the rotation lock system is implemented on the carrier element (implemented as projections 275a on the carrier element portion 27 as seen in Figure 4).Regarding Claim 10:In Figures 1-7, Okamoto discloses a device (1), wherein the second element (275a) of the rotation lock system is implemented on an inner side of the axially oriented annular surface of carrier element (formed on the axially oriented annular surface, i.e., the outer surface of 27. It is formed on the bottom of the annular surface 275, wherein said bottom can be broadly viewed as an inner side of the annular surface of 27 and further 275a extends to the inner side of 275 as seen in Figure 7).Regarding Claim 11:In Figures 1-7, Okamoto discloses a device (1), wherein the first element (228) of the rotation lock system is developed as a recess (see Figure 4) which, starting from an end side of the wall (226) of the insulation element, extends parallel to the longitudinal axis of the stator into the wall of the insulation element (as seen in Figure 4).Regarding Claim 13:In Figures 1-7, Okamoto discloses a device (1), wherein the second element (228) of the rotation lock system is developed as a formation which corresponds to the form of the first element (275a) of system (as seen in Figure 4, 228 and 275a correspond in shape).Regarding Claim 15:In Figures 1-7, Okamoto discloses a device (1), wherein the implementation of at least two first elements (multiple first elements 228 shown in Figure 7) and two second elements (multiple second elements shown in Figure 7) of the rotation lock system, the elements corresponding to one another are developed distributed nonuniformly over the circumference of the axially oriented annular surface (275) of the carrier element (as seen in Figure 7, the distribution of the notches 228 is nonuniform since the space between two adjacent notches is not constant and since the second elements 275a).Regarding Claim 16:In Figures 1-7, Okamoto discloses a device (1), wherein on an inner side of the axially oriented annular surface (275) of the carrier element at least one projection (274) is developed in the form of a fin (as seen in Figure 7 and 9, 274 is a fin-like projection emanating from an inner side of the axially oriented annular surface 275).Regarding Claim 17:In Figures 1-7, Okamoto discloses a device (1), wherein the fin (274) is disposed extending in the direction of the longitudinal axis (as seen in Figure 7).Regarding Claim 19:In Figures 1-7, Okamoto discloses a device (1), wherein with the formation of at least two projections (two projections 275a, see Figure 7), the projections are disposed distributed uniformly over the circumference of the axially oriented annular surface (275) of the carrier element (distributed evenly at two ends of the surface 275 as seen in Figure 7).Regarding Claim 20:In Figures 1-7 and the specification Okamoto discloses a method for driving a compressor (100) of an electric motor wherein a gaseous fluid is compressed, wherein the compressor is driven with a device according to claim 1 (see rejection of claim 1), wherein the compressor (1) is operatively connected to a motor vehicle climate control system (air conditioner for an automobile mentioned in paragraph 34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (herein Okamoto) (US PG Pub 2018/0351428).Regarding Claim 12 and 14:Okamoto substantially discloses all the claimed limitations but fails to disclose the specific claimed shapes of the first element and the second element as claimed in claims 12 and 14. However, it would have been an obvious matter of design choice to form Okamoto’s first element and second element in the shapes disclosed in claims 12 and 14 respectively, since such a modification would have involved a mere change in the shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746